PER CURIAM.
Appellant, Ralph Storey, was found guilty by a jury and sentenced for trafficking in cocaine.
A Richardson hearing was conducted by the trial court prior to trial, pursuant to Richardson v. State, 246 So.2d 771 (Fla.1971), because the state had failed to include the name of Detective Christobal Reyes on its list of witnesses. Reyes was one of only two witnesses able to testify that appellant had direct contact with the contraband. In view of the conflicts in the evidence and the paucity of evidence on the element of intent, we hold that insufficient inquiry was made into this apparently inadvertent but seemingly prejudicial discovery *1165violation. The minimum requirements for a Richardson inquiry have recently been reiterated by our supreme court in State v. Hall, 509 So.2d 1093 (Fla.1987).
We reverse and remand for a new trial.
REVERSED AND REMANDED.
HERSEY, C.J., and DOWNEY and ANSTEAD, JJ., concur.